                Case 2:21-cv-00437-TSZ Document 21 Filed 07/21/21 Page 1 of 1




 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4
      RAILCAR MANAGEMENT, LLC,
 5
                            Plaintiff,
 6                                                    C21-437 TSZ
           v.
 7                                                    MINUTE ORDER
      JOHN DOES 1–10,
 8
                            Defendants.
 9
        The following Minute Order is made by direction of the Court, the Honorable
10 Thomas S. Zilly, United States District Judge:

11        (1)   Plaintiff Railcar Management, LLC’s motion for leave to amend, docket
   no. 18, is GRANTED. Plaintiff shall electronically file its amended complaint within
12 seven (7) days of the date of this Minute Order.
           (2)    The deadline to effect service of process is sua sponte EXTENDED from
13
     August 2, 2021, to September 3, 2021.
14         (3)   The deadline to conduct a Rule 26(f) conference is sua sponte EXTENDED
     from August 23, 2021, to November 5, 2021.
15
          (4)    The deadline for exchanging initial disclosures pursuant to Rule 26(a)(1)
16 and the deadline for filing a Joint Status Report and Discovery Plan in the form set forth
   in the Order entered April 8, 2021, docket no. 11, are both sua sponte EXTENDED from
17 September 7, 2021, to November 19, 2021.

18        (5)    The Clerk is directed to send a copy of this Minute Order to all counsel of
   record. Plaintiff shall serve a copy of this Minute Order on defendants and file proof of
19 service by September 3, 2021.

20         Dated this 21st day of July, 2021.

21
                                                    Ravi Subramanian
                                                    Clerk
22
                                                    s/Gail Glass
23
                                                    Deputy Clerk
     MINUTE ORDER - 1
